Citation Nr: 0841880	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for a major depressive 
disorder.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to March 
1988, and from December 1990 to April 1991.  He also served 
in the Air National Guard until July 1994.

This matter is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran initially filed a claim for a nervous disorder.  
In January and February 1996, the RO denied service 
connection for schizophrenia.  In February 2005, he filed a 
claim to reopen schizophrenia and also asserted a claim for 
depression.  The Board finds these two distinct claims and 
will address them separately.

As a procedural matter, the Board notes that the veteran has 
submitted additional evidence since the most recent decision 
by the RO.  Specifically, he has submitted a one-page 
document from his VA outpatient treatment records indicating 
that he was admitted to a psychiatric clinic for diagnosis 
for twelve days in July 2007.  

The Board has, accordingly, reviewed the additional evidence 
but finds that it is essentially duplicative of statements he 
has previously offered.  As such, there is no prejudice in 
proceeding with consideration of this case without affording 
the RO an opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  The RO denied a claim for entitlement to service 
connection for schizophrenia in January and February 1996.  
The February 1996 decision is the last final denial on this 
issue.

2.  Evidence associated with the claims file since February 
1996 does not both relate to an unestablished fact necessary 
to substantiate the claim or raise the reasonable possibility 
of substantiating the previously disallowed claim.

3.  A major depressive disorder was not manifest during 
service; psychiatric pathology was not identified until April 
1993; the veteran's current psychiatric pathology is 
unrelated to service.




CONCLUSIONS OF LAW

1. The evidence received subsequent to the February 1996 
denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  A major depressive disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 


New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

The Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination.  The Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The veteran is claiming entitlement to service connection for 
schizophrenia.  The RO denied this claim in February 1996 on 
the basis that there was no diagnosis of schizophrenia on 
active duty.  He did not appeal the RO's decision and, in 
February 1997, the decision became final.  

In February 2005, the veteran again filed a claim for 
entitlement to service connection for schizophrenia, and in 
December 2005, the RO again denied the claim on the basis 
that the information he provided, while new, did not 
substantiate an unestablished fact.  Specifically, there was 
no evidence indicating that his schizophrenia was incurred 
during active duty service or within one year after active 
duty service. 

The evidence of record at the time of the February 1996 
decision included the veteran's documents of service, which 
included his two DD-214s and service treatment records from 
both active duty as well as from his service in the Ohio Air 
National Guard.  His post-service records included evaluation 
reports following his psychiatric hospitalizations in April 
1993, as well as three other occasions in June, July and 
December 1994.  Additionally, he also submitted outpatient 
treatment records from 1991 to 1994, which included mental 
health clinic records.  Finally, he underwent a VA 
examination in January 1995.

Since the RO's decision became final, the veteran has 
submitted service treatment records on microfiche film that 
includes his induction physical from March 1984 and a second 
physical evaluation in October 1988.  Original copies of both 
of these physical reports were submitted to the RO prior to 
its decision in February 1996.  Therefore, the microfiche 
film contains duplicative evidence and, as a result, is not 
new.

The veteran has also submitted progress notes from May and 
June 1994.  These notes indicate that he was arrested for 
assault and resisting arrest, leading to efforts by his 
family to have him hospitalized.  The progress notes also 
indicate a high level of suspiciousness, erratic behavior and 
compulsiveness.   A second set of progress notes from 
December 1994 details his release from hospitalization and a 
subsequent stay in a halfway house.  At that time, he had 
begun pursuing employment.  

While this information provides further detail on the 
veteran's psychiatric disorder, it was established prior to 
the RO's decision in February 1996 that he had been evaluated 
for obsessive/compulsive traits and mania during in March 
1994.  Furthermore, he was diagnosed with schizophrenia at a 
VA examination in January 1995.  Thus, a diagnosis of 
schizophrenia was already established prior to the final RO 
decision.  Consequently, the Board concludes that this 
evidence, while new it is not material to an unestablished 
fact.

Furthermore, the veteran has submitted a substantial amount 
of additional medical treatment records.  First, he submitted 
documentation of treatment following a motor vehicle accident 
in June 1994, which was ultimately determined to be a suicide 
attempt.   He was apparently twice subsequently hospitalized 
for psychiatric treatment, once from June to July 1994, and a 
second time later in July 1994.  Reports from both those 
admissions diagnosed him with a depressive disorder rather 
than schizophrenia, but noted that he was displaying 
"peculiar behavior" and "paranoid ideation."    

An evaluation in December 1994 diagnosed him with 
schizophrenia, but noted that he was still employable.  
Treatment records in May to June 1995 were somewhat 
inconsistent, as medical records from May 1995 ruled out 
schizophrenia, but a subsequent "medication note" in June 
1995 diagnosed "subchronic schizophrenia, residual state."  

These evaluation records all pertain to the veteran's 
treatment following during the time he was hospitalized for 
his schizophrenia.  However, as noted above, he was diagnosed 
with schizophrenia at a VA examination in January 1995.  
Thus, a diagnosis of schizophrenia was already established 
prior to the final RO decision.  Consequently, the Board 
concludes that this evidence, while new it is not material to 
an unestablished fact.

Next, the veteran has submitted service performance records 
while in the Ohio Air National Guard.  These records indicate 
that, as late as February 1993, he was a good performer in 
his role as a mechanic.  However, later correspondence in 
August 1994 indicated that his performance had deteriorated 
to the point where his commanding officer denied the 
veteran's request to reenlist.  Although the lack of an in-
service incurrence of schizophrenia was the basis for the 
RO's final denial, these records are not from a time when the 
veteran was on active duty.  Therefore, even though the 
records are new, they are not material to an unestablished 
fact.  

The veteran has also submitted documents relating to his 
socialization after active duty.  Specifically he has 
submitted documents pertaining to his arrest for assault and 
resisting arrest in June 1994.  These records also indicate 
that he was cited for disorderly conduct in August 1994 and 
for domestic violence by assault and aggravated menacing in 
April 1997.  

Additionally, a June 1999 Ohio Bureau of Employment Services 
letter indicates that the veteran was discharged from his 
employment for "violation of [a] company rule."  While 
these records are new, the Board concludes that they are not 
material to any unestablished fact in the instant claim 
because they offer no evaluation of his psychiatric disorder.  

Finally, the new evidence includes additional statements 
about the veteran's condition.  Specifically, he stated in 
March 2005 that he suffered "physical damage" from his 
service in 1991, but did not attribute his schizophrenia or 
other psychiatric pathology to active duty service.  The 
record also includes a statement from a fellow National 
Guardsman in March 1994, which describes an example of the 
veteran's symptoms.  The Board has reviewed these statements 
and, while new, are not material at any unestablished fact as 
the Board has accepted his symptomatology.

Even if the statements disclosed new information, such 
assertions would not be sufficient to reopen the claim, as a 
lay person is not competent to offer an opinion that requires 
medical expertise, and consequently the statements do not 
constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

In addition to the evidence submitted, as listed above, the 
veteran has also re-submitted a number of documents that were 
submitted to the RO for its consideration prior to its 
February 1996 decision.  As it is duplicative of evidence 
already considered, it is not sufficient to reopen the claim.

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the veteran since the final 
rating decision is new and material under 38 C.F.R. 
§ 3.156(a).  Thus, the veteran's claim to reopen must be 
denied.   

Service Connection for a Major Depressive Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records offer no diagnosis of 
a mental disorder while on active duty.  Specifically, no 
mental disorders were noted in his induction physical in 
March 1984, a flight qualification physical in February 1986, 
May 1986 or at an additional physical examination in October 
1988.  He also qualified for the Personnel Reliability 
Program in October 1984.  

There is no separation examination of record but when the 
veteran enlisted in the Air Force National Guard in October 
1988, seven months after active duty discharge, the 
psychiatric evaluation was normal.  This indicates that he 
had no chronic psychiatric symptomatology at the time of 
discharge from his first period of active duty.

In December 1990 he was recalled to active duty for a period 
of four months (until April 1991).  In documents dated in 
September 1989, August 1990, and April 1991, he self-reported 
that he had no medical defect that would disqualify him from 
military duty.  This suggests that he has having no 
psychiatric problems.  In a July 1992 National Guard 
examination, more than one year after his second period of 
active duty, his psychiatric evaluation was again normal.

In October 1992, the veteran complained of "anxiety and 
anger" but attributed it to work related origins, and 
counseling appeared to be effective.  In April 1993, he was 
hospitalized after two suicide attempts.  There, he was 
diagnosed with single episode depression.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1991) and initial 
reported symptoms related to depression in 1993 (a 2-year 
gap).  Parenthetically, depression and anxiety are not 
psychoses and, therefore, no entitled to the one-year 
presumption.  Furthermore, when he sought to establish 
medical care related to psychiatric symptomatology as early 
as October 1992, he related it to work and not to active 
duty.  The veteran's silence, when otherwise reporting his 
past medical history constitutes negative evidence.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued depression since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorder began in service, the service treatment 
records, including post-service National Guard records, are 
absent of any complaints.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment during active duty and in 
the period afterward, and finds his recollections as to 
symptoms experienced, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's depression to active duty, despite his contentions 
to the contrary.    

Since veteran's initial major depressive episode in April 
1993, which he attributed to "stresses and conflicts at 
work" rather than to active duty service, he was regularly 
evaluated for depression symptoms.  Even though, at a 
behavioral science evaluation in May 1993, he claimed that he 
was now "100 percent" and no longer suicidal, he was also 
observed to be "seriously obsessional," but "resistant to 
the idea of treatment need."  However, the Board notes that 
he self-reported in June 1993 that he had no mental defects.
 
In March 1994, he displayed anxiety along with obsession and 
suspiciousness.  However, there was no explicit mention of 
depression, nor were any of these symptoms attributed to 
active duty service.   An urgent care progress note in June 
1994 diagnosed him with an anxiety disorder, but not 
depression.  Additionally, an emergency room report, also 
from June 1994, ruled out depression.   

In July 1994, the veteran was again hospitalized for four 
days for major depression, "but also peculiar behavior, 
strange thoughts and paranoid ideation."  Additionally, an 
emergency services clinical record report in August 1994 
indicates that he presented with major recurrent depression 
and was readmitted for overnight supervision.   At his VA 
examination in January 1995, the veteran complained that he 
was feeling depressed, but was not diagnosed with depression. 

In August 1999, the veteran was admitted for psychiatric 
care, seeking mental health services for depression and 
schizophrenia.  However, there was no indication that his 
depression was attributable to his active duty service.

The next records available do not appear until February 2005, 
where he showed no depression symptoms.  While the veteran 
claimed of being depressed, the examining physician did not 
diagnose him as clinically depressed, and ruled out a 
diagnosis of anxiety disorder.  In June 2005, he complained 
of being "irritable," "angry" and "frustrated" on 
account of his schizophrenia treatment.  However, he was not 
diagnosed with depression at that time.  In July 2005, he was 
evaluated by a psychologist who, after reviewing his 
symptoms, ruled out bipolar mood disorder.  There was no 
indication of depression.  

Even assuming a diagnosis of depression, the lack of in-
service treatment, post-service evidence reflecting treatment 
some two years after discharge from his second period of 
active duty, and the lack of medical nexus, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

As for Kent requirements, the letter also included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  As such, the 
Board concludes that these requirements were met as well.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained the veteran's service treatment 
records, as well as his post-service outpatient treatment 
records.  The RO has also obtained and reviewed his service 
personnel records, as well as his own statements.  Moreover, 
given the absence of in-service evidence of chronic 
depression, nothing for many months after discharge, as well 
as no evidence of a nexus between his depressive disorder and 
active duty service, a remand for a VA examination would 
unduly delay resolution.

As to the veteran's schizophrenia claim, a specific VA 
medical opinion and examination is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2008).  

Consequently, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for schizophrenia is denied.

Service connection for a major depressive disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


